SHIRAS, District Judge,
(after stating the facts.) It does not seem necessary to enter upon any extended discussion of the evidence in order to show that the conclusion and judgment of the court below are correct, and must he affirmed. When the St. Louis & Hannibal Company determined to run an excursion train to Hannibal, certainly common prudence required that notice of the coming of ibis extra train should he given to the parties in charge of the yard and depot grounds at Hannibal. If the company had sent this extra train to Hannibal without giving notice of its coming, and a collision had occurred with another train in the yard at Hannibal, it would be clear that the fault would lie at the door of the St. Louis & Hannibal Company. In fact, notice of the corning of the train was sent to the depot master at Hannibal The purpose of the notice was that parlies in charge of other trains or engines might be warned of the coming of the excursion train, and thus he enabled to do whatever was necessary to prevent a collision with the incoming train. The sending of the notice would he of no effect unless it was communicated to the parfies handling the engines at the yard. It was sent to the proper person in the first, instance, to wit, the yard master at Hannibal. He, in turn, communicated it to the foremen of the several switch engines, but the foreman of switch engine No. 91 did not notify the engineer in charge of that engine, and he was permitted to engage in the work of switching in the yard and upon the track upon which the excursion train was coming, without being notified of the fact that an excursion train was coming in, and wa.s fully due to arrive at the station.' Certainly those who were upon engine No. 91 and those who were upon the excursion train were thus subjected to a danger of collision which would have been avoided if tbe engineer of No. 91 had been notified of the coming of the excursion train.
Tire subjecting the parties upon these trains to a risk which could have been so easily avoided was certainly negligence, for the consequences of which the receivers must be held liable.
If the engineer had .been notified of the coming of the excursion train he would undoubtedly have kept a lookout for its ap*118proach, and would have run his engine ait a speed commensurate to the risk, even if it be true that he had the right of way as against the excursion train, as is claimed on behalf of appellants.
Even if the fact be that the excursion train did not arrive at the-notified time, and was so late that, under the rules of the yard, the switch engines could rightfully be put to work in switching within the limits of the yard, nevertheless it was the fact that the excursion train was liable to arrive at any moment. If a switch engine went upon the track upon which the excursion train was coming, thereby a liability to collision would be caused, aud that, undeniable fact called for the exercise of due watchfulness on part of those in charge of the engine that did go upon the track, upon which the excursion train was approaching.
The facts show that a proper lookout for the approaching train was not kept by those in charge of engine No. 91, which, in turn, was due to the failure on part of the foreman to notify the engineer-of the fact of the coming of the excursion train. The facts show negligence in the management of the switch engine, which aided in causing the accident, and for the consequences thereof the appellants were rightly held liable.
Affirmed.